COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Michael Oduro Kwarteng v. The State of Texas

Appellate case number:    01-13-00908-CR; 01-13-00909-CR

Trial court case number: 1365142

Trial court:              182nd District Court of Harris County

        On February 27, 2014, the above-referenced appeals were abated and remanded to the
trial court to determine (1) whether appellant still wishes to pursue his appeals and (2) whether
appellant’s counsel of record intends to represent him on appeal and, if not, to determine whether
appellant is indigent and entitled to appointment of substitute counsel at no expense. The
supplemental clerk’s record filed on March 7, 2014 contains an order of the trial court (1) finding
appellant indigent, (2) appointing substitute counsel on appeal, and (3) directing the court
reporter to file the reporter’s record without charge to appellant. Accordingly, we REINSTATE
these cases on the Court’s active docket.
       Appellant’s brief is ORDERED to be filed within 30 days of this order. See TEX. R.
APP. P. 38.6(a). The State’s brief, if any, is ORDERED to be filed within 30 days of the filing
of appellant’s brief. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually      Acting for the Court


Date: April 22, 2014